UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7228



EARL JAMES WATSON,

                                            Petitioner - Appellant,

          versus

CHARLES HILL, Superintendent, Odom Correction-
al Institute,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CA-94-14-5-V)


Submitted:   March 27, 1996                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John William Crone, III, GAITHER, GORHAM & CRONE, Hickory, North
Carolina, for Appellant. Clarence Joe DelForge, III, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Watson v. Hill, No. CA-94-14-

5-V (W.D.N.C. July 12, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                 2